Title: To Thomas Jefferson from Robert Smith, 12 December 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Dec. 12. 1808.
                  
                  The enclosed are the only papers that have been sent to me in the Case of Neale. If there had been others, they would of course have been filed with the letter of the 30h. Sep.
                  Respecty
                  
                     Rt Smith
                     
                  
               